992 F.2d 1220
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SEBASTIAN INTERNATIONAL, INC., Petitioner-Appellant,v.Lori SARNELLA, d/b/a Sebastian of Colorado and Wyoming,Respondent-Appellee.
No.s 92-55123, 92-55219.
United States Court of Appeals, Ninth Circuit.
Submitted April 6, 1993.*Decided April 28, 1993.

Before WALLACE, Chief Judge, and O'SCANNLAIN and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Sebastian International, Inc.  (Sebastian) appeals the district court's order affirming an arbitration award in favor of Lori Sarnella dba Sebastian of Colorado and Wyoming.


3
We have carefully reviewed the record and the district court's decision, and we affirm for the reasons set forth in the district court's order of December 16, 1991.


4
Sarnella has requested an award of attorney fees, double costs, and additional interest pursuant to Fed.R.App.P. 38 on grounds that Sebastian has brought a frivolous appeal.   Sebastian's arguments have not prevailed, but the result in this case was not entirely obvious and the arguments were not wholly lacking in merit.   See McCarthy v. Mayo, 827 F.2d 1310, 1318 (9th Cir.1987).   We deny the request for sanctions.


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3